Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 1 of 57 PageID# 3386




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


   ROBERT DAVID STEELE                         )
                                               )
   -and-                                       )
                                               )
   EARTH INTELLIGENCE NETWORK                  )
                                               )
           Plaintiffs,                         )
                                               )
   v.                                          )              Case No. 3:17-cv-601-MHL
                                               )
                                               )              PLAINTIFFS DEMAND
   JASON GOODMAN                               )              TRIAL BY JURY
                                               )
           Defendant.                          )
                                               )


                   SECOND AMENDED COMPLAINT
           Plaintiffs, Robert David Steele and Earth Intelligence Network, by counsel, file

   the following Second Amended Complaint against Defendant, Jason Goodman

   (“Goodman”).

           Plaintiffs seek (a) compensatory damages, statutory damages (three-fold the

   damages sustained), and punitive damages, (b) prejudgment interest on the principal sum

   awarded by the Jury from June 15, 2017 to the date of Judgment at the rate of six percent

   (6%) per year pursuant to § 8.01-382 of the Virginia Code (1950), as amended (the

   “Code”), (c) reasonable attorney’s fees pursuant to § 18.2-500 of the Code, and (d) costs

   incurred – arising out of Defendants’ defamation, insulting words, business conspiracy,

   common-law conspiracy, and unauthorized use of name and picture.




                                              1
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 2 of 57 PageID# 3387




                                     I. INTRODUCTION

          1.      This case involves the use of social media – principally YouTube – to

   defame, insult, harass, and inflict injury. Between June 2017 and September 2017,

   Goodman acted in concert with Patricia A. Negron (“Negron”) and Susan Holmes a/k/a

   Susan A. Lutzke (“Holmes”)1 to publish multiple videos in which Goodman and his

   associates falsely accused Plaintiffs of numerous crimes, held Plaintiffs up to scorn,

   ridicule and contempt – videos that were calculated to render Plaintiffs odious, infamous

   and ridiculous. In spite of the pendency of this action, between September 2017 and

   December 2017, Goodman continued to publish defamatory YouTube videos in

   combination and conspiracy with Holmes. After Goodman and Holmes dissolved their

   relationship in December 2017, Goodman continued to publish false and defamatory

   statements that injured Plaintiffs through July 4, 2019.

          2.      Plaintiffs seek to recover presumed damages and actual damages,

   including loss and injury to their business and reputations and compensation for the

   insult, embarrassment, humiliation, pain and mental suffering inflicted on them as a result

   of Goodman’s wrongful conduct.

                                         II. PARTIES

          3.      Plaintiff, Robert David Steele (“Robert”), is a citizen of Virginia. He is 67

   years-old. Robert received a B.A. in political science from Muhlenberg College in 1974

   and an M.A. in international relations from Lehigh University in 1976. From 1975 to


          1
                  In the videos at issue in this case, Holmes hid her identity behind an online
   effigy that Goodman, Negron and Holmes referred to as “Queen Tut”. Goodman created
   the moniker “Queen Tut” based on the name of Holmes’s email server “Tutanota.com”.
   The effigy is actually that of Queen Nefertiti. Neferneferuaten (Nefertiti) (c. 1370 – c.
   1330 BC) was an Egyptian Queen and the Great Royal Wife (chief consort) of
   Akhenaten, an Egyptian Pharaoh.


                                                2
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 3 of 57 PageID# 3388




   1979, he served in the United States Marine Corps as an officer variously assigned to

   infantry, intelligence and security/personnel duties in Asia and the United States.

   Following his service as a Marine, Robert remained in the Marine Forces Reserve until

   1996 as an adjunct faculty member at Marine Corps University and developer of the

   Marine Corps Master Intelligence Plan, ultimately attaining the rank of Major. In 1979,

   he joined the Central Intelligence Agency (“CIA”) as an operations officer. As a CIA

   operation officer, Robert obtained a Top-Secret Security Clearance. During three tours

   overseas, focused on extremist and terrorist targets in Latin America, Robert managed

   over 100 clandestine assets.   Hand-picked to pioneer advanced information technology

   for the CIA, Robert was a member of the Advanced Information Processing & Analysis

   Steering Group and the Advanced Program & Evaluation Group. In 1987, he received a

   second master’s degree in Public Administration from the University of Oklahoma,

   where he completed a thesis on strategic and tactical national security information

   management and was elected to Pi Alpha Alpha. In 1990, Robert received a Professional

   Certificate in Defense Studies from the Naval War College. Robert resigned from the

   CIA in 1988 to accept an invitation from the Marine Corps to establish the Marine Corps

   Intelligence Center as a GM-14 civil servant, where he remained until 1993. In 1993,

   Robert formed Open Source Solutions, Inc., a pioneering open source intelligence

   (“OSINT”) firm. OSINT is a term used to refer to data collected from publicly available

   sources to be used in an intelligence context. In the intelligence community, the term

   “open” refers to overt, publicly available sources (as opposed to covert or clandestine

   sources). Robert was Chief Executive Officer of Open Source Solutions. For over

   twenty (20) years, Robert has dedicated himself to teaching individuals and organizations




                                              3
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 4 of 57 PageID# 3389




   about the value of holistic analytics, true cost economics, and Open Source Everything

   Engineering (OSEE).     Robert’s education, experience, and publications, awards and

   recognitions are catalogued on his websites, http://robertdavidsteele.com/ and

   https://phibetaiota.net/. Robert’s work has been universally commended. Lieutenant

   General Patrick Hughes praised Robert as follows:




   Major General Pierre Lacoste described Robert as follows:




   In January 2017, because of his leadership in redirecting the craft of intelligence away

   from spies and secrecy enabling war and waste towards open sources and methods

   favorable to peace and prosperity, Robert was nominated for a Nobel Peace Prize. The

   full text and active links to the nomination were published at the request of Jan Helge

   Havlik (“Havlik”), Editor-in-Chief of Defence and Intelligence Norway, and are/were at

   all times available on Robert’s website. [https://phibetaiota.net/2017/01/nomination-for-




                                              4
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 5 of 57 PageID# 3390




   the-nobel-peace-prize-robert-david-steele/].2 Robert is especially proud of the NATO

   Open Source Intelligence Handbook, published in 2001. Robert wrote over 85% of the

   Handbook. The publication, which is also available for review on Robert’s website,

   provides preliminary joint and coalition training information on the subject of OSINT. It

   discusses the fundamentals of OSINT support to both the all-source intelligence process,

   and to the unclassified intelligence requirements of operators, logisticians, and civilian

   organizations participating in joint and coalition operations.       In a preface to the

   Handbook, General W. F. Kernan, General, U.S. Army (“General Kernan”),

   acknowledged that the publication “has benefited greatly from the continued

   collaboration between my staff and the staff of Open Source Solutions Inc. [i.e., Robert]”.

   [https://phibetaiota.net/wp-content/uploads/2009/07/NATO-OSINT-Handbook1.pdf].

   Until publication and republication of Goodman’s videos, tweets, and emails and other

   statements at issue in this action, Robert enjoyed an untarnished reputation.

          4.      Plaintiff, Earth Intelligence Network, is a not-for-profit, 501(c)(3)

   corporation founded by Robert in 2006 (Virginia State Corporation Commission ID #

   0670760-8) (Federal EIN # 20-828XXXX). The original purpose and long-term focus of

   Earth Intelligence Network is to teach citizens the urgency of demanding holistic

   analytics, true cost economics, and Open Source Everything Engineering (OSEE) as the

   foundation for enlightened self-governance.       One of Earth Intelligence Network’s

   projects is called “#UNRIG”. #UNRIG is an educational campaign to communicate to all

   citizens the possibility of an ethical, legal, non-violent restoration of integrity to the



          2
                  Goodman visited and reviewed the contents of Robert’s websites prior to
   publishing the false statements at issue in this case. Therefore, he knew that Robert had
   been nominated for a Nobel Peace Prize.


                                                5
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 6 of 57 PageID# 3391




   United States Government.      Between 2017 and 2019, Earth Intelligence Network’s

   operations and #UNRIG’s campaign were funded by public donations. Earth Intelligence

   Network is fully transparent and accountable to its donors. All funds raised for the

   #UNRIG national tour are fully accounted for at the Budget Page published on the

   website of for the #UNRIG project, https://www.unrig.net/. In June 2017, the core team

   members of the Earth Intelligence Network were Robert and Dr. Cynthia Ann McKinney

   (“Dr. McKinney”). Dr. McKinney is first black woman to be elected to Congress from

   Georgia. She is internationally-recognized as a humanitarian and anti-war activist.

          5.      Goodman is citizen of New York. He owns, maintains and operates

   multiple Internet and social media properties, including a YouTube channel

   [www.youtube.com/channel/UC8Cl9QaRtuW9CNjP7pP4BBQ],                 a        Facebook     page

   [https://www.facebook.com/Crowdsource-The-Truth-1331354320209243/],               a     Twitter

   account, (@csthetruth) [https://twitter.com/csthetruth?lang=en], a Periscope account

   [https://www.pscp.tv/csthetruth/],     and       an     account         at      Patreon.com,

   [https://www.patreon.com/crowdsourcethetruth]. The name of Goodman’s various social

   media properties is “Crowdsource The Truth” (“CSTT”). Goodman uses his YouTube

   channel and videos, Facebook page, Twitter, Periscope and Patreon accounts to advertise

   the business of CSTT and for purposes of trade. Goodman solicits donations, advertises

   products and derives revenue from the videos uploaded to his YouTube Channel, to his

   Facebook, to his Twitter and Periscope accounts, and to Patreon.com. The traffic to

   Goodman’s YouTube channel and his Twitter, Periscope and Patreon accounts, including

   visits by sponsors, patrons and other viewers from Virginia, produces substantial

   recurring revenue for Goodman. Goodman and his agents have been physically present




                                                6
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 7 of 57 PageID# 3392




   in Virginia on multiple occasions in connection with the production of his YouTube

   videos. His websites are active. Goodman’s videos target subscribers, patrons and

   viewers located in Virginia and elsewhere.

          6.     In 2017, Goodman and Negron co-produced numerous videos uploaded to

   the CSTT YouTube channel. Prior to September 1, 2017, Negron appeared and actively

   participated in virtually every video, one of which was even filmed at Negron’s home.

          7.     Holmes is the person masquerading as “Queen Tut” in the YouTube

   videos at issue in this action. Goodman identified Holmes as being “Queen Tut” in

   several videos he uploaded to YouTube between September 2017 and April 2019,

   including https://www.youtube.com/watch?v=kYOikz5mjbw&t=1707s (Video at 13:50 –

   “I don’t know that that claim is really, ya, he said it with a straight face, Susie…”);

   https://www.youtube.com/watch?v=8Tdkawt5FNU (Video at 14:03 – “even if we accuse

   him [referring to Robert] of lying about writing the open source intelligence manual, now

   that’s information that came to me from Queen Tut, a woman who his own lawsuit has

   revealed to be Susan Lutzke.”); https://www.youtube.com/watch?v=O2MmaE6Wwtk

   (Video at 44:22 – Queen Tut is “Susan Lutzke. Let’s call her who she is”);

   https://www.youtube.com/watch?v=1koAEHYbZTA (Video at 18:30 – Goodman spoke

   with “Susan Lutzke Holmes Tut on the phone almost every day” while they were

   producing the defamatory videos at issue in this action).        Goodman and Holmes

   collaborated extensively in the production of Goodman’s videos.         They spoke by

   telephone and emailed.




                                                7
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 8 of 57 PageID# 3393




                             III. JURISDICTION AND VENUE

          8.      The United States District Court for the Eastern District of Virginia has

   subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

   citizens of different States and the amount in controversy exceeds the sum or value of

   $75,000, exclusive of interest and costs.

          9.      The Court has personal jurisdiction over Goodman, who has filed an

   answer and made a general appearance in this action.

          10.     Venue is proper in the Richmond Division of the United States District

   Court for the Eastern District of Virginia because Goodman and his agents published and

   republished defamatory statements to a wide audience that includes persons who reside

   within the Richmond Division. A substantial part of the events giving rise to the claims

   stated in this action occurred in the Eastern District of Virginia.

                             IV. STATEMENT OF THE FACTS

          11.     On June 14, 2017, Goodman and Negron published a video on YouTube

   entitled, “Clear and Present Danger (Calm Before the Storm?) #maerskmemphis”.

   In the video, Goodman and Negron claimed that CSTT’s “George Webb” had “intel”

   from a source identified as “Deep Uranium”, indicating a “strong possibility of Clear and

   Present Danger due to illicit radiological material on board” transoceanic container ship,

   Maersk Memphis. Goodman and Negron encouraged the “Crowdsource community” to

   spring into action and alert the United States Coast Guard that there was a “dirty bomb”

   aboard the Maersk Memphis. Goodman told CSTT subscribers to “Call the port authority

   – that’s an excellent idea. Someone call the port authority there – in Charleston.”




                                                 8
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 9 of 57 PageID# 3394




   Someone, in fact, called in the putative dirty bomb threat, which caused a terminal at the

   Port of Charleston, South Carolina, to be shut down.

          12.     In truth, there was no “intel”. The dirty bomb was a hoax. The Federal

   Bureau of Investigation (“FBI”) immediately opened an investigation into the false report

   of a dirty bomb aboard the Maersk Memphis.

          13.     Robert learned about the “dirty bomb” hoax, and chose to distance himself

   from Goodman, Negron and CSTT. Robert immediately canceled an interview with

   Goodman and Negron planned for June 15, 2017. Robert informed Goodman by private

   email that he (Robert) no longer wanted anything to do with Goodman and CSTT. Upon

   receipt of Robert’s email, and in retaliation and reprisal for Robert’s decision to no longer

   have anything to do with Goodman and CSTT, Goodman, in combination and concert

   with Negron and Holmes, began an unprecedented Internet and social media smear

   campaign against Plaintiffs.

   A.     False and Defamatory Statements Prior to September 1, 2017

          14.     Beginning on June 15, 2017 and continuing through August 30, 2017,

   Goodman, Negron and Holmes combined, associated, agreed and acted in concert (most

   times together on camera) to publish the following false, defamatory and actionable

   statements of and concerning Plaintiffs:

                  a.      On June 15, 2017, Goodman and Negron produced and published a

   video on YouTube entitled, “Deep State Panic Attack”.             In this video, Goodman

   encourages viewers to demand a return of their donations from #UNRIG. At 4:24 of the

   video, Goodman states “The comments I kind of agree with. I was a little bit cautious

   with Robert David Steele and I didn’t trust him either, Pamela, when he went on




                                                9
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 10 of 57 PageID# 3395




   Fandango’s3 show yesterday … so yeah, I want my money back too Karen. I’m going to

   go call American Express and see if I can cancel that donation.” At 20:55 of the video,

   Goodman states “So Alex says RDS is a scam. I got to admit I feel a little betrayed by

   him”.

                 b.      On June 16, 2017, Goodman produced and published a video on

   YouTube entitled, “Getting the Dirty Bomb Story Straight”. At 20:24 of the video,

   Goodman states “We made a big mistake with Robert David Steele and I’m going to have

   to communicate with him about this … We’ve raised a lot of money for him. We need to

   apologize to you guys for doing that, and I’m not suggesting. I’m not saying you should

   get your money back from Robert Steele. He specifically told me he would get very

   pissed if people did ask for their money back which I found a curious thing for him to

   say.”

                 c.      On June 16, 2017, Goodman and Negron produced and published a

   video on YouTube entitled, “The Failing New York Times”. As with all the videos at

   issue in this action, “The Failing New York Times” was scripted ahead of time.

   Goodman and Negron discussed the subject matter and content via email, telephone

   and/or text message. They agreed upon the storyline/thesis, theme and tone. Goodman

   and Negron speak with one voice. Negron makes no attempt to correct, contradict or

   distance herself from Goodman. It is clearly a joint production effort. At 16:10 of the

   video, Goodman states “I want to invite our friend, Robert David Steele, to uh give

   back the money to all the people that we raised money for his organization the other day.

   We have been getting so many emails from people who are angry and I don’t want to tell


           3
                  The reference to “Fandango” is a reference to Manuel Chavez, a content
   creator and publisher of videos, known on the Internet as “Defango”.


                                              10
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 11 of 57 PageID# 3396




   everybody to demand their money back because Robert David Steele has specifically told

   me I had better not do that, so I’m inviting him to graciously refund it to anyone who is

   angry again, and there are a lot of people.” At 24:45, Goodman states “So I’m making an

   open call right now. Everyone should just go directly to their credit card company and

   cancel the charge and if there are financial crimes experts out there I’d like to know if its

   legal for Mr. Robert David Steele to make up lies about me … and spread these lies to

   our viewers”.    On and after June 16, 2017, many of #UNRIG’s donor’s followed

   Goodman’s direction, and demanded the return of their donations. Some, acting upon

   Goodman and Negron’s advice and at their direction, filed claims of “fraud” with their

   banks to undo and reverse the donations to #UNRIG.

                   d.     On June 20, 2017, Goodman and Negron produced and published a

   video on YouTube entitled, “COG”. Goodman and Negron appeared together in the

   video, which was filmed in a hotel room in London, England:




                                                11
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 12 of 57 PageID# 3397




   In the video, Goodman and Negron speak jointly about Robert. Beginning at 25:26 of the

   video, Goodman states “Trish – I’m glad you mentioned stealing, because you’ve just

   reminded me of something – particularly the robber David Steele … Many of our viewers

   have expressed real anger at feeling tricked by the campaign from Robert David Steele.

   And I assure you, we were tricked by him as well”. (Emphasis added). Negron makes no

   attempt to correct Goodman. By her silence and visual expressions of agreement in the

   video, she joins in his false and fraudulent accusations of stealing and fraud. At 1:13:00

   of the video, Goodman calls Robert the “robber David who Steals”.            At 1:13:55,

   Goodman and Negron address Robert directly. Goodman again calls Robert the “robber

   David who Steals from our audience ... and puts out false information”. And, at 1:17:21,

   Goodman, for a third time in a single video, falsely accuses Robert of stealing from the

   CSTT audience.

                 e.      On June 26, 2017, Goodman and Holmes produced and published

   a video on YouTube entitled, “Queen Tut call re: Robert David Steele #Unrig Fraud

   Claim”.    Goodman describes the video as follows: “The angry response from the

   Crowdsource community regarding the individual I have (somewhat) jokingly dubbed

   ‘The Robber David who Steals’ has been overwhelming. Many Crowdsource community

   members have been sending me email exchanges they have having [sic] with RDS and

   they are not happy … Confidential Crowdsource contact Queen Tut believes RDS has

   perpetrated a deliberate fraud and details her position in this phone call.”.4 The video



          4
                  Goodman’s videos uploaded to YouTube solicit money from viewers,
   subscribers and patrons and contain a “Legal Disclaimer”: “Sponsorship of Crowdsource
   the Truth is made at the sponsor’s sole discretion. Sponsorship funds are not tax-
   deductible, are non-refundable, and do not represent any ownership, equity interest or
   decision-making authority in the organization.”


                                              12
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 13 of 57 PageID# 3398




   features a still shot of Goodman and Holmes side-by-side, together:




   During this interview, Goodman and Holmes make the following false and defamatory

   statements: At 2:49 of the video, Goodman states, “Well I think he’s a targeter, he’s a

   person er I mean I question if he, if any of his credentials are authentic. I think he’s just a

   cheap con man.” Holmes then says, “I totally agree”. At 3:42, Goodman states, “Well

   that’s his motto. What can you do for me?” At 4:18, Goodman states, “He knows it’s a

   useless campaign he’s just trying to suck $250,000 out of people.” At 4:52, Holmes

   states, “Oh man, I get it. He’s really conning people and he’s trying to manipulate me.”.

   At 6:11, Holmes states, “That’s the last email I sent and I knew I got him ok.” At 8:21,

   Goodman states, “I think he’s involved in a pretty serious financial scam. Uh, I think that

   there’s a possibility that a Rico charge could be involved because he has Defango with

   him. I think that he’s uh defrauding people across state lines. I mean I’m not a lawyer of

   course, but it seems like he is doing things that are very criminally actionable.” At 9:13,

   Holmes states, “His MO of like threatening and crushing the little guy, but sucking up to

   the power players is very obvious.”         At 11:02, Goodman states, “You know I’m


                                                 13
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 14 of 57 PageID# 3399




   obviously not a mental health professional but it certainly seems he’s got some kind of

   schizophrenic behavior there.” Holmes then states, “And I believe he is an intentional

   operator”, to which Goodman states, “Oh, I agree”. At 13:43, Holmes states, “When you

   look at his behavior, his pattern of behavior with this scam of the Electoral Reform … I

   think Cynthia is the latest in the reinvention”. At 26:26, Goodman states, “Its people who

   are sick and tired of people like Robert David Steele. The robber David who Steals.”

                  f.     On June 26, 2017 at 2:11 p.m., Goodman republished his interview

   with Holmes to a new target audience by tweeting the YouTube video to his Twitter

   followers. Goodman habitually engaged in this form of ritual republication.

                  g.     On June 27, 2017, Goodman produced and published a video on

   YouTube entitled, “FRANK BACON Call Regarding Robbing and Stealing #unrig”.

   As part of the modus operandi of the conspiracy and scheme to defame Plaintiffs,

   Goodman employed memes and caricatures to hide the identity of the speakers. The

   “FRANK BACON” video features Goodman speaking with an anonymous person who is

   represented by the caricature of a hotdog and a strip of bacon:




                                               14
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 15 of 57 PageID# 3400




   At 2:38 of the video, Goodman states “Let’s assume for a moment he’s a con man or a

   hypothetical situation in which he may be a con man, claiming to be an ex-CIA agent is

   sort of the perfect con.” At 10:21, Goodman admits that he personally contacted the

   Coast Guard and represented that he had “intelligence” coupled with Government reports

   that a “dirty bomb” was on board the Maersk Memphis, and he “instructed” the Coast

   Guard to inspect the ship. At 19:25, Goodman calls Robert a “loser”.

                 h.      On June 29, 2017, Goodman and Negron produced and published a

   video on YouTube entitled, “Squidward v. Sponge Bob”. Goodman and Negron again

   appear together on video and again engage in a joint discussion about Robert in which

   they (with Goodman as lead spokesman) make false and defamatory statements about

   Plaintiffs. At 19:10 of the video, Goodman states “What Google helped him do was to

   file privacy complaints [Goodman indicating quote/unquote “privacy complaints” on

   video] for videos that we have that include evidence of Robert David Steele committing

   fraud, and he’ll now make a privacy complaint about this, but to say that is like saying

   Google helped me to search for something. The entire corporation helped me when I

   typed in is Robert David Steele a lying moron? and the answer came back yes.” At

   27:37, Goodman states “I will say the Robber David who steals has already put a privacy

   complaint on that video.” At 27:58, Goodman states “if you’re going to appear on there

   [the Alex Jones show, Infowars] …and you are going to claim to be nominated for a

   Nobel Peace Prize even though you are doing the nominating yourself or having some

   friend of yours do the nominating.      Incidentally, I hope that the members of the

   Crowdsource community will nominate Mr. George Webb Sweigert, Patricia Negron,




                                             15
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 16 of 57 PageID# 3401




   and myself, Jason Goodman, for Nobel Peace Prizes not because I think we deserve it

   because I want to show what a fraudster this individual is.”

                  i      On June 29, 2017 at 4:34 p.m., Goodman republished the

   “Squidward v. Sponge Bob” YouTube video by tweeting the video to his Twitter

   followers.

                  j.     In the YouTube video “Squidward v. Sponge Bob”, Goodman

   and Negron refer to another video interview conducted by Goodman in which Goodman

   appears jointly with and talks to yet another anonymous caricature, “Squidward

   Tentacles”.    Goodman, inter alia, republishes the following false statements by

   “Squidward”: “this gentleman [referring to Robert] came on your show and he deceived

   10,000 people to donate $15,000 … he committed interstate wire fraud”. Goodman

   replies, “I’ve suspected that from the beginning, yes … I think he’s deceived Dr.

   McKinney as well”.

                  k.     On June 29, 2017, Goodman and Holmes produced and published

   a video on YouTube entitled, “Queen Tut call 002”. Goodman and Holmes posted the

   video to CSTT’s account at Patreon.5 Goodman and Holmes again appear together on

   video, and again engage in a joint discussion about Robert. At 5:11 of this video,

   Goodman states “[h]opefully, the FTC or some other law enforcement body will, can take

   this over and prosecute him [referring to Robert] with criminal charges”.

                  l.     Goodman also employed agents to communicate on his behalf

   directly with Robert via email. One such agent is a person “Ralph O. Davis” (“Davis”)


          5
                  “Patreon.com” is a social media membership platform that “makes it easy
   for content creators to get paid” for creating videos, blogs, songs, etc. Fans subscribe and
   pay a few bucks per month OR per video, and the content creator gets paid by Patreon
   every month or every time he release something new. [https://www.patreon.com/].


                                               16
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 17 of 57 PageID# 3402




   from Richmond, Virginia. Davis emailed Robert on multiple occasions in June, July and

   August 2017. On July 3, 2017, Davis emailed Robert as follows:

          “Robert, I thought there might be an outside chance that you’re a big enough
          person to willingly reconcile w/Jason for reasons beyond your still inexplicably
          vehement derision of him based on your stated subjective 'suspicion' of his
          supposed Mossad affiliation. Sadly, I apparently misjudged you. There's no
          independent or verifiable support for that view yet you cling to it as matter of fact.
          It’s wholly irrational, ..or you have a covert agenda to disrupt for personal or
          professional motives.

          Since you’re unwilling to even acknowledge your provocative role in primary
          responsibility of this petty distraction, I have no further expectation of its
          satisfactory resolution and can’t in good conscience support someone so
          compromised by exercise of unstated agenda. I therefore reiterate my request for
          refund of my $100 contribution. It was based on presented sensibilities that you
          now appear to disingenuously manufacture when seeking to appeal, then
          conveniently discard when your personal agenda overrides any sense of
          obligatory responsibility to principles you alleged to champion. In doing so you
          contradict what you purport to represent as ostensible reformer of malfeasance.
          It’s very disappointing and troubling considering the rarity of people actually
          aware, awake and moved to the necessity of reestablishing standards of morally
          responsible behaviors where that matters most.

          You now appear to willfully represent something cynical and hypocritical to any
          higher purpose and by doing so misrepresented yourself and your intent in your
          violent about face after the interview with George Webb for what’s clear now as
          no real reason.

          You've willfully defrauded. Please process the refund asap.”

   On July 14, 2017, Davis emailed the following:

          “Good morning, Robert. How in hell are you? It’s certainly where we are if only
          in its better suburbs, eh? The degree of mayhem presently building is truly mind
          boggling, and you certainly seem tainted by one of its many afflictions, so sorry to
          say.

          As I responded in the below to one of your bedfellows who used the same tactics
          to vilify those you, too, betrayed so willfully, if more personally, I noted that for
          every such Tom, unfortunately, there’s a Robert as well. Not good of you, my
          friend. Not honest, ethical or intelligent in true sense. Deceit and betrayal never
          goes out of style for those with corrupt agenda. So, Robert, how, in hell as it
          were, do you restore to government what you do not possess in the first place?
          …



                                               17
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 18 of 57 PageID# 3403




          Do the right thing, Robert. Refund what you took through fraud.”

   Just as Goodman, Negron and Holmes’s videos got nastier and more malicious over time,

   so did Davis’ emails. On July 28, 2017, Davis sent Robert the following email:

          Hey, Robert! How goes life of fraudulent crime in total political pretense, my
          fakey friend? It can't make anyone proud, can it? You have kids, don’t you? So,
          does Cynthia have any suspicion that she’s hooked-up with a smiley, shady
          character who’s setting her up for a fall? Life must get complicated when blow-
          back ensues, as it inevitably does. While you do talk a good line, I must admit,
          it’s one that self exposes the inevitable contradictions that you just can’t dance
          around for long. Is it ever embarrassing that your nasty little smear attempt only
          damaged your own cover? Too bad for Cynthia, good lady she apparently is, to
          have found herself in the grip of a pro-co-intel charlatan handler.

          Anyway, still time to redeem yourself if you fess-up, do compensation and beg
          your many victims for forgiveness, you old fraud. George and Jason continue to
          gain deserved traction with Awan’s arrest and the avalanche of evidence now
          finding light of day that can’t be suppressed as you and yours must have hoped.
          But, you, too, will find yourself exposed, Robert. Sad day that, eh? It will feel
          like sitting on top of a pile of depleted uranium that you’ve attempted to obscure.

          Why not get started first with a public apology to Jason, George, Trish and
          Cynthia, then refunding all those you've pretentiously defrauded? Imagine the
          sense of freedom from convoluted fiction! As difficult as it is for you, do the
          right thing.”

   On August 9, 2017, Davis emailed Robert as follows:

          “Well, Robert, I understand how time consuming it must be trying to persuade an
          unsuspecting audience that you're; 'Authentic, Inclusive, and Truthful', (AIn'T)
          ..when it just ain’t so. What tangled web, eh, my contradictory snake-oil friend?

          Maybe Alienate, Incite and Trouble would be more apropos to your agenda? So,
          has Cynthia caught on yet to your set-up for her fail? It’s just a matter of time
          unless you make amends to those you've already betrayed. So, to that end, please
          send the refund that you solicited on false pretenses at your earliest opportunity.

          You may be aware that all of your recorded slanderous assertions regarding
          George and Jason are now coming back to haunt your laughably pretentious
          themed bus tour. Seriously, better think harder about reconciliation over law
          suits.”




                                              18
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 19 of 57 PageID# 3404




                  m.     On August 7, 2017, Goodman, Negron and Holmes produced and

   published a video on YouTube entitled, “Queen Tut 003”. Robert was notified of the

   video by Carrie Lavender.      At 10:42 of the video, Goodman claims to have been

   contacted by a “secretive group”. Goodman bleeped out the name of the “secretive

   group”. At 11:02, Goodman states to Queen Tut that “they were very interested in

   communicating with you [Queen Tut] about your research into the activities of our friend

   Robert David Steele.” At 11:18, Goodman stated that “they want to basically [bleep]

   Robert David Steele, [bleep] and they felt that you had presented good information that

   might lead them in that direction, specifically with regard to your communications with

   Rand Paul’s office and Robert David Steele’s misrepresentation that he was having them

   draft a bill for him, and the fact that he had raised money under that representation that

   that was happening.” Queen Tut replied, “I’ve got all the emails, Jason, I’ve got it all.”

   At 12:08, Goodman states to Queen Tut “I want to put you in touch with them … I’ve

   only spoken to them for a limited amount … I find it really difficult to believe that he was

   ever in the CIA because he just seems so fucking stupid … he’s engaged in an operation

   to compromise Cynthia McKinney and basically co-opt her credibility and … destroy her

   reputation.”

                  n.      On August 11, 2017, Goodman published the following false and

   defamatory statements in an email to Dr. McKinney:




                                               19
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 20 of 57 PageID# 3405




          “From:        Jason Goodman <truth@crowdsourcethetruth.org
          Subject:      Your association with Robert David Steele

          Dr. McKinney,

          Both myself and George Webb have made several attempts to contact you, but
          have not received a direct response. I hold you in very high regard and I am
          slightly confounded by your decision to align with Robert David Steele. In my
          estimation he has repeatedly made ignorant and even racist comments, has
          defrauded my audience of money, has personally and publicly insulted me and is
          actively attempting to co-opt your credibility to raise funds. I would really
          appreciate it if you would agree to an interview via Skype to address these
          concerns. Many people in our audience have concerns about your association
          with RDS given his ongoing abusive behaviors documented in a number of
          videos. Thank you for your consideration, I await your response.”

                 o.     On August 11, 2017, Holmes entered an educational chat room

   managed by Dr. McKinney, using the pseudonym “Pat”.6 Holmes posted the following

   question and comments:

          “Guest Pat
          00:50AM
          Cynthia: Is it true that your student loans are being paid
          off from UNRIG funds? RDS states this on his website.”

   Dr. McKinney replied to Holmes as follows:


          Cynthia McKinney
          04:03AM
          Hi Pat, you must've missed Robert's very public statement
          that donated IndieGoGo funds go solely for #UNRIG
          operational costs. Robert David Steele has stated this
          policy publicly, which I wholly endorse.




          6
                  As Goodman was well-aware, Holmes used multiple pseudonyms,
   including “Pat Ingram”.


                                            20
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 21 of 57 PageID# 3406




                 p.      On August 13, 2017, Goodman, Holmes and Negron produced and

   published a video on YouTube entitled, “Queen Tut 005 - Damning Evidence of Fraud

   in the #Unrig Campaign”. A description of the contents of the video states, “Queen Tut

   is back with a vengeance as she rains hellfire down on Robert David Steele’s fraudulent

   activities with regard to the #Unrig campaign. We invite Dr. McKinney to come forward

   and explain her continued affiliation.”.    The video refers explicitly to emails and

   document exchanges between Goodman and Holmes in furtherance of their joint

   undertaking to defame Plaintiffs. Goodman, Holmes and Negron appear in a still shot

   together throughout the video. As represented by the still shot, the Defendants have

   combined and act in concert to defame Plaintiffs:




   As evidence of the conspiracy between Goodman, Negron and Holmes, at 1:27 of the

   video Goodman confirms that “I really want Trish and you and I to really collaborate

   on this going forward”. (Emphasis added). At 2:39, Negron states “You know Queen



                                              21
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 22 of 57 PageID# 3407




   Tut, I had seen an interview on Infowars when they were talking about the UNRIG came

   and just all the body language coming from RDS was just deeply disturbing to me and

   suggested, you know, a lot of maybe ulterior motives”. At 3:25, Holmes states “There’s

   a theme here that I see going on … I introduced the first idea, Jason and I did in June,

   about this scam, the UNRIG scam”. At 5:04, Holmes states that there is a “dynamic

   that’s coming off of Robert David Steele [in interviews with females] which I consider to

   be abusive”. At 5:08, Negron states that Robert is “predatory in nature”. At 6:10,

   Holmes states “I just want to make the statement that it is my assessment that Robert

   David Steele and Cynthia McKinney have a pay-to-play operation going on”. At 14:42,

   Holmes states “the UNRIG scam. It’s a total scam … That’s what it needs to be called

   because that’s what it is.” At 14:52, Goodman states that the objective of the UNRIG

   campaign is to “get money” for Robert. At 15:06, Holmes states that “absolutely … the

   bottom line is money for Robert David Steele.” At 16:18, Negron states that the CIA

   “probably told Robert he could keep whatever money he raised”, which Goodman

   comments, “exactly, exactly”. At 18:18, Holmes states “Cynthia McKinney knows that

   RDS is soliciting donations in her name to pay off her student loans, taxes, and to provide

   some type of compensation.” At 18:48, Holmes calls Robert “the creator of the UNRIG

   scam”. At 24:59, Holmes states “Robert David Steele is the architect of all the scam and

   has promoted and stated many, many lies, constantly. He consistently lies”. Viewers of

   Queen Tut 005 immediately understood the video to convey a defamatory meaning. On

   August 14, 2017, Robert received an email about the video that reads: “I support #Unrig

   and hold you both in High Regard – WTF is this about?”. Even long-term supporters of




                                               22
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 23 of 57 PageID# 3408




   Robert and UNRIG were impacted by the Queen Tut 005 video. One such supporter

   emailed Robert as follows:

          “Robert,

          This video https://www.youtube.com/watch?v=ZhbeltyhnVk is causing us some
          problems at VL. I am getting numerous emails, pms and comments about it
          asking me to rethink my support for #UNRIG.

          Yes, many are Goodman shills but a few are genuine long time subs of mine.
          With that said, I need to address this asap to nip it in the bud. If you want to
          address it with an update video, that would be great, if not, I can do it.

          Bottom line is that I need to be able to report with confidence that the allegations
          in the Goodman video are without merit.”

   Another person reported to Robert that:

          “I finally listened to the new Queen Tut video. Jeez! When I thought they
          couldn’t go any lower! Trish Negron says defamatory things about you, e.g calls
          you a predator. All three defame Cynthia a lot too.”

                 q.      On August 17, 2017, Goodman, Negron and Holmes produced and

   published a video on YouTube entitled, “Parallels to Soros: Micro to Macro”. The

   video shows Goodman, Negron and Holmes acting together and in concert:




                                              23
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 24 of 57 PageID# 3409




   At 24:26 of the Parallel to Soros video, Holmes states that “this kind of person [referring

   to Robert] is a danger to the alternative news community and he has been operating for

   way to long … We want him to be gone now”. At 29:24, Holmes states that Robert’s

   interviews reveal his “schizoid and abusive behavior.” At 40:14, Goodman, Negron and

   Holmes laugh derisively about Robert. Holmes repeats and republishes many of the

   statements made in prior videos, including Queen Tut 005.

                  r.     On August 26, 2017, Goodman, Negron and Holmes produced and

   published a video on YouTube entitled, “Unrig Cynthia McKinney”. At 8:53 of the

   video, Goodman states “it’s keeps getting stronger and stronger the evidence of fraud”.

   Beginning at 9:05, Holmes states “what we started in June,7 where I was able to present

   evidence about the Electoral Reform Act of 2017 being a scam that he had been

   perpetuating for a number of years … That the whole Electoral Reform Act is not an act

   … it’s a scam.” (Emphasis added). At 10:09, Holmes states “The Electoral Reform Act,

   once again, it’s not an Act. It’s a scam”. At 10:30, Holmes states “It’s fascinating to see

   that this UNRIG scam is continuing um no matter how much exposure we’ve given about

   this fraud that RDS feels completely confident going forward with this scam and Cynthia

   McKinney with him.” At 15:41, Goodman states “Now I want to clarify something

   because we’re not doing this to be vindictive, we’re not doing this because we dislike

   Robert David Steele, although I personally do. We’re doing this because [laughter] …

   [Goodman changes the subject]”. At 16:53, Goodman states “Robert David Steele’s

   behavior represents the exact same type of fraud that sucks out money from the



          7
                    The specific pronouns and identical language employed by Goodman,
   Negron and Holmes demonstrates that they were acting in concert and that they harbored
   spite, ill-will and actual malice towards Plaintiffs.


                                               24
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 25 of 57 PageID# 3410




   population. He’s lying. He’s, you know, representing that he’s going to do this Election

   Reform Act, but as Queen Tut has pointed out, there’s evidence that he has made no

   effort to do that and in fact has misrepresented efforts that he has claims to have made,

   which he clearly has not.” At 17:42, Goodman states “So this is what we’re doing to sort

   of take some power away from Robert David Steele and disallow him from cheating

   people like this.” At 19:06, Holmes states “And this is the nail in the coffin for Robert

   David Steele’s platform for being the Open Source guy. He is not the open source guy,

   he never has been … He’s created a scam for many many years and he’s been defrauding

   people for a very long time.”      At 20:47, Goodman states “It’s another example of

   someone co-opting the credibility, Robert David Steele co-opting the credibility of

   Cynthia McKinney who is someone a lot of people trust.” At 21:08, Goodman states

   “I’ve been super disappointed that we keep reaching out to her (McKinney), we keep

   reaching out to her, and she’s not directly responding to say why are you involved with

   this guy”. At 21:32, Negron states “No, he’s a serious con man, but I mean the bigger

   point being, you know that this is a serious fraud. I mean that it is a fraud. No question.”

   At 22:50, Holmes states “Everybody out there you need to email people or Twitter people

   and tell them Robert David Steele is over, his whole platform is over because General

   Kernan has stated so.” At 23:44, Goodman states “He’s one little brick in that in that

   huge gigantic wall, and if we could take out the bad bricks one by one, maybe the wall

   will collapse.” At 24:46, Goodman states “So if someone like Robert David Steele can

   infiltrate that community be perpetuating the same kind of false narrative and permeate

   what we all perceive as real news from honest independent journalists that could very

   well be his purpose, we don’t know, but that’s what we are trying to expose.” At 26:36,




                                               25
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 26 of 57 PageID# 3411




   Holmes states “Robert David Steele and UNRIG are trying to raise money, as much

   money as they possibly can to fund their little scam.” At 27:35, Holmes states “She

   [Cynthia McKinney] is still part of that fraud”. At 27:57, Holmes states “See these scams

   continue.” At 28:05, Holmes states “Cynthia McKinney is also a fraud too. [Goodman

   interjects “oh”]. She is willing to associate with Robert David Steele”. At 30:05,

   Goodman states “This is Queen Tut talking about the uh fraud that is UNRIG and what

   we have just heard from the Queen is that Cynthia McKinney by remaining complicit in

   this fraud is herself.” At 35:48, Holmes states “Why would she continue to associate

   herself with somebody who has been proven to be a fraud by a retired Army General.”

   At 36:48, Negron states “Which would explain her being susceptible to this fraud by

   Robert David Steele”. At 39:41, Holmes states “I believe that she [Cynthia McKinney] is

   a pro-Islamic Brotherhood sympathizer”. At 39:55, Holmes states “I believe that she is

   possibly um compromised, not by just Robert David Steele but by other parties that are

   foreign actors. Foreign nations.” At 42:03, Holmes states “and she’s only getting trips

   here to the US based on these fraudulent donations to this fraudulent UNRIG scam, and

   she knows its fraudulent.” At 43:36, Holmes stares “Everybody can go look at the

   UNRIG.net. We suggest you do it. We suggest you look at Robert David Steele’s

   UNRIG information. Look at all of it. We want everyone to do that, so you can see their

   whole drive is to get their hands on these corrupt Congressman and have them do this

   pledge”. At 45:12, Holmes states “I feel that she’s [Cynthia McKinney] un-American”.

                 s.      On or about August 26, 2017, Holmes falsely stated on Trello.com

   that Robert did not author the NATO Open Source Intelligence Handbook. In truth,

   Robert wrote and is responsible for over eighty-five percent (85%) of the Handbook, as




                                              26
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 27 of 57 PageID# 3412




   Goodman, Negron and Holmes knew from their review of Robert’s website and the

   Handbook itself.

                 t.      On August 30, 2017, Goodman and Holmes produced and

   published a video on YouTube entitled, “Je Suis Queen Tut - Is Robert David Steele

   Running an Op Against George Webb & CSTT?”. The video confirms that Goodman

   and Holmes exchanged messages and collaborated prior to publication.          The video

   features a photograph of Robert and Dr. McKinney with a threatening circle and a line

   through the photo:




   Goodman describes the video as follows: “The mighty Queen continues to call out the

   Robber David who Steals on his potentially fraudulent activities”. The video republishes,

   directly and by implication, some of the same statements about Robert and #UNRIG as

   were published in prior videos.




                                              27
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 28 of 57 PageID# 3413




   B.     False and Defamatory Statements Since September 1, 2017

          15.     Between September 1, 2017 and December 25, 2017, Goodman and

   Holmes continued to act together, in concert and in furtherance of the conspiracy to

   defame Plaintiffs. They published the following false and defamatory statements and

   insulting words:

                  a.     On September 6, 2017, Goodman and Holmes produced and

   published a video on YouTube entitled, “Crushing Grip of the Deep State”. At 1:27 of

   the video, Goodman states “We’re going to be talking about the deep state and it’s

   crushing grip, how it’s been exerting its force on the President of the United States, how

   it is operating through a variety of different apparatchiks if you will, including our

   personal favorite, Mr. Robert David Steele.” At 4:41, Holmes states “you know he’s

   running an operation, he has a team of people he works with and they continue to go after

   us … and [CSTT] … and try to discredit us, but here’s one of the things that’s come

   forward recently, there is now a taped interview that reveals that RDS was considered

   somewhat of a wacko [Goodman laughs] and was not really considered for any serious

   position on the libertarian election … team”. At 7:10, Goodman states “what we are

   proposing is that Robert David Steele is trying to fool everyone and that Robert David

   Steele is not in fact engaged in a campaign to execute election reform and Queen Tut you

   were one of the very first crowd source the truth community members to come forward

   with evidence. This is the key I know it’s very difficult for Robert David Steele’s thick

   skull and dense brain to absorb information. It’s a side effect of being a total moron, but

   the fact is when you accuse someone of fraud and you present evidence of fraud that is

   called journalism; that is called exposing fraud when you make ridiculous claims and




                                               28
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 29 of 57 PageID# 3414




   then publish lawsuits to the Internet and say things like I’ve filed a lawsuit when in fact

   you haven’t that’s called abuse of process”. At 16:19, Joe Hudson states “Hey Jason … I

   just want to make a quick statement … [I]t sounds like you know how those people

   develop those Ponzi schemes with fake stocks [Goodman interjects, “right”] and the

   stock keeps going up and up and up, and it’s not really a stock, it’s not really even a

   company … sounds like that’s what RDS is doing”.

                  b.     On September 11, 2017, Goodman and Holmes produced and

   published a video on YouTube entitled, “#Unrig Espionage, Treason and Traitors in

   Congress”. The description of the video falsely accuses #UNRIG and Dr. McKinney of

   “espionage” and “treason”. At 5:10 of the video, Holmes falsely accuses Dr. McKinney

   of being “absolutely tied into the Muslim Brotherhood”. At 5:47, Goodman states “now

   some of the things you’re saying are quite shocking and initially you know we had

   thought that Cynthia McKinney was simply being influenced by Robert David Steele”.

   At 8:51, Holmes states Dr. McKinney is “backed by a very powerful group called the

   Muslim Brotherhood”. At 12:12, Holmes states that “everyone knows, if you’ve listened

   to any of the video interviews that I’ve done when Trish [Negron] and Jason were

   working together like you know a little while back, there was a video called the ‘UNRIG

   Cynthia McKinney’ and in that video I stated and made claims about the fact that I

   believe from all the research I was doing that Cynthia McKinney was compromised by

   foreign powers or foreign nationals.” At 17:36, Holmes states Dr. McKinney is “funded

   by the Muslim Brotherhood… [S]he is very, very insidious because she comes across as

   the alt left using the people language the people language, but ultimately she is Islamic.

   She is part of the Muslim Brotherhood program and movement.” At 18:42, Holmes




                                               29
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 30 of 57 PageID# 3415




   states that “there is a jihad going on right now [and] Cynthia’s part of it. At 37:13,

   Holmes states that “Cynthia McKinney is a perfect example of somebody who has been

   bought by the Muslim Brotherhood, and is now presenting this people’s platform and is

   trying to civilize people … wanting people to see her as a civilized being, but involved in

   a jihadist process without saying it. She’s using our vehicles. She’s using our methods

   of fund-raising. She’s doing this fake unrigged campaign which is completely fake.

   They never went anywhere. Basically, it never happened”. At 37:56, Goodman states,

   “Queen Tut, let’s examine some of the financials for Robert David Steele’s Earth

   Intelligence Network … [W]e’re learning quite a lot about how charletans can take

   advantage of the various loopholes and just you know straight out commit fraud with

   these 501c3’s”. At 44:33, Goodman states that “Robert David Steele is constantly lying

   about the facts of everything that’s gone on from the time that he met us until today.”

                  c.     On September 23, 2017, Goodman and Holmes produced and

   published a video on YouTube entitled, “Unraveling the Deep State – Conspiracy to

   Suppress Free Speech”. The video accuses Robert of engaging in a “conspiracy to

   suppress free speech”. At 21:45 of the video, Holmes states, “Well Jason, this is the

   thing that we want everyone to understand, and a lot of people already understand …

   these are the kind of people who come and listen to the truth that we put out, but this is a

   tactic it’s the same tactic used at the macro level that we’re talking about with Bezos

   DARPA CIA Washington Post it’s the same tactic that RDS is using to shut down

   Crowdsource the Truth … RDS is a disinfo agent, once CIA never not CIA, you know,

   and he’s been actively doing everything he can to co-opt the truther movement on the

   Internet, and he came after ours, our group right away because guess what we were the




                                               30
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 31 of 57 PageID# 3416




   ones who revealed his basic fraud that he’s been perpetuating for a number of years using

   this electoral reform act.” Goodman agrees with Holmes. At 23:32, Goodman states that

   “Robert David Steele is trying to reveal who Queen Tut is to prevent her from providing

   this evidence of fraud. People should be asking themselves why is he doing that? What

   is his purpose in doing that? Is it because he’s an honest guy who wants to reveal the

   truth or is it because he is a deceptive fraudster allegedly who wants to trick people into

   thinking he’s running a 501c3 that’s going to create election reform when in fact all he’s

   doing is trying to raise money so he can buy RVs so he can crash them and buy soft

   drinks and give gifts”. At 24:40, Holmes states that Robert David Steele “has filed this

   suit. He’s using this suit … he’s improperly using legal institutions and the lawsuit is …

   designed to discredit and defame and embarrass and ultimately harass … us so that we

   will shut up. He wants us to shut up about his fraud.” At 26:41, Goodman and Holmes

   cast aspersion upon the Earth Intelligence Network. Goodman states “this is the Earth

   Intelligence Network, Robert David Steele’s highly unintelligent business organization”.

   At 36:03, Holmes states that “Robert David Steele is improperly using legal institutions

   … in retaliation and as a means of suppression to shut our channel down, to shut our

   ability to speak the truth and what he did with this document here [referring to Document

   12] is he actually put an affidavit to the court, filed an affidavit … stating that they have

   served you, Jason, which is completely false [Goodman agrees, stating “totally false”],

   not only false but right here we have the evidence in front of everybody else that this

   affidavit this summons has somebody on the summons that has nothing to do with the

   suit so it’s completely invalid [Jason Goodman responds, “right”], so he has taken an

   invalid summons and written affidavit to the court filed it to the court [Goodman




                                                31
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 32 of 57 PageID# 3417




   laughing on screen], now I consider this some form of legal misconduct”. At 51:26,

   Goodman points at the screen and states that “I can tell him he’s a moron … It’s not a

   crime to be a moron, but it is a sad condition unfortunately in Robert David Steele suffers

   from”. At 52:29, Holmes states that “Robert David Steele is in a conspiracy to take down

   Crowdsource the Truth and he’s been involved in it for a … while now … Robert David

   Steele is a very nasty person and that man has done more for taking down really good

   people … [W]e are going to make sure and we’ve already done a lot by exposing your

   numerous frauds and in my opinion you’re a person who needs to be put down [Goodman

   interjects: “legally speaking”] legally speaking absolutely legally speaking that you need

   to be put in a place where you can no longer affect human beings and be twisting

   people’s minds especially the naïve people who come on the Internet looking for truth.

   You’ve been twisting people’s minds for a very very long time and we want people to

   understand that this needs to stop and that you need to be stopped and that your

   association with the Muslim Brotherhood Cynthia McKinney and her funding by George

   Soros which we discovered recently there’s some ties going on here with Robert David

   Steele … He is not a good guy.” At 55:06, Goodman states “I thought you were going to

   say Robert David Steele is a sociopath and it’s my opinion that he might well be that

   [Goodman chuckles]”.

                  d.     On September 27, 2017, Goodman published a video on YouTube

   entitled, “Fyreside Chat With What Big Eyes You Have”.                This video features

   Goodman with yet another caricature as his “guest”. Goodman identities the guest as

   “What Big Eyes You Have”. Goodman and the caricature work together and in concert

   to defame and disparage Robert:




                                               32
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 33 of 57 PageID# 3418




   At 36:43 of the video, Goodman states “[c]oincidentally, tortious interference is one of

   the things that Robert David Steele is suing me for so this is these guys taking a page

   right out of the book of all the crooks and criminals that we are trying to expose, whether

   it’s the Clinton Foundation and all of their felonious activity that I speak about every

   Sunday on Sunday with Charles with Charles Ortel or you know the very activities of

   Robert David Steele himself.” At 37:41, Goodman states that “this lawsuit is sort of the

   last-ditch effort of a tired old man who is finally being exposed for the alleged fraud that

   he is.”8

                  e.     Many of the Goodman/Holmes video productions promoted and

   encouraged violence against Plaintiffs. Goodman and Holmes doxed Robert’s home

   address to their viewers and subscribers and used Google Maps to show a photo of

   Robert’s home. On September 30, 2017, Goodman and Holmes produced and published


              8
                 The reference to “Fyreside” in the title of the video is to the former
   employer of Manuel Chavez. After Mr. Chavez expressed support for Plaintiffs,
   Goodman and his agents repeatedly contacted Mr. Chavez’ employer and eventually got
   Mr. Chavez fired.


                                               33
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 34 of 57 PageID# 3419




   a video on YouTube entitled, “#fakelawsuit: The Impotent Psychological Warfare of

   The Robber David Who Steals”. Goodman and Holmes knew that #UNRIG purchased

   an RV and that Robert and Congresswoman McKinney toured in the RV to promote the

   business of Earth Intelligence Network and the #UNRIG campaign.                       The

   Goodman/Holmes video #fakelawsuit opens with a frightening still shot of an exploding

   RV:




   Goodman and Holmes describe the video as follows: “Crowdsource the Truth addresses

   Robert David Steele's fraudulent 501c3 Earth Intelligence Network. His bully tactics are

   answered with a Rule 11 letter in what can only be qualified as a fake lawsuit from a real

   idiot.” In this video, Goodman and Holmes discuss the lawsuit. At 0:56 of the video,

   Goodman states “it’s a threat. We’ve been threatened. I don’t know if it’s got any

   validity behind it. It’s an impotent threat and that’s why we’ve named this the impotent

   psychological warfare of the Robber David Who Steals”.          At 1:20, Goodman tells




                                              34
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 35 of 57 PageID# 3420




   Holmes that “we’re going to detail this hashtag fake lawsuit of the fraudulent Robert

   David Steele and I say that with confidence now because we have very solid evidence of

   fraud”. At 6:36, Goodman reveals that “Queen Tut” is a “code name” that he gave

   Holmes when she first contacted him in June 2017. At 7:20, Goodman claims that

   Robert David Steele was “changing things and trying to cover things [relating to his

   nomination for a Nobel Peace Prize] that he realizes were obviously or at least seemingly

   obviously fraudulent so that’s one thing right there.” At 8:47, Goodman calls Robert

   “Mr. Stupid”. At 30:23, Holmes accuses Plaintiffs of “charity fraud … we’re going to

   go into the charity fraud related to the Earth Intelligence Network”. At 45:12, Goodman

   states that “if you are going to solicit money, charitable contributions as Robert David

   Steele did when he came on to Crowdsource the Truth and said he wanted to raise two

   hundred and fifty thousand for his fraudulent election reform campaign in which he told

   us and said on the Internet and in various interviews that he was going to have Rand Paul

   draft a bill that was going to become an act that would be this Election Reform Act, but

   we now know that that never happened and that there was not enough time available in

   the time that was you know at the time he was making that ask but he was soliciting those

   funds there was not sufficient time for that to even happen so that was fraudulent”. At

   52:42, Holmes parrots Goodman and states “there is charity fraud here okay that’s a

   fact”. At 54:30, Goodman states that “we’re bringing this information forward because if

   someone tries to take a tax deduction on their donation to the Earth Intelligence Network,

   they themselves could be in legal jeopardy – you should consult your accountant and an

   attorney before you try to take a tax deduction on any donation made to this fraudulent




                                              35
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 36 of 57 PageID# 3421




   501c3.   This is a public service announcement to members of the crowdsource

   community who have been victims of fraud – fraud executed by Robert David Steele”.

                 f.     On October 7, 2017, Goodman and Holmes published a video on

   YouTube entitled, “Bone Thugs and Disharmony: Conspiracy to Silence Truth?”. At

   54:20 of the video, Goodman states “we got idiots like Robert David Steele coming out

   and saying that nobody was shot [in Las Vegas]. I mean, come on. This is my opinion,

   but he’s a dumb guy. [Pointing at the screen]. Robert David Steele, you’re a dumb guy”.

   At 1:01:58, Goodman states that “I’m happy to allow it [the lawsuit] to go forward

   because I think what it’s going to expose … what I believe to be charity fraud and tax

   fraud”. Goodman and Holmes’s false statements had a definite negative impact on

   Plaintiffs’ name and reputation. Viewers of the videos believed Goodman and Holmes

   and many times repeated the insulting words Goodman and Holmes had used. Twitter

   account “@James90972633” tweeted the following in response to Goodman and

   Holmes’s Bone Thugs video:




                                             36
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 37 of 57 PageID# 3422




                 g.      On October 10, 2017, Goodman published a video on YouTube

   entitled, “She Put the ‘Lee’ In Legal Eagle – Special Guest Elizabeth Lee Beck”. At

   14:07 of the video, Goodman calls Robert a “hashtag real idiot”. At 16:28, Goodman

   states that “in this particular case, what happened was Robert David Steele came on our

   show and he was trying to raise two hundred and fifty thousand dollars for his UNRIG

   campaign. Now, he then did a bunch of things that were dishonest which led me to

   believe that he might possibly be raising this money in a fraudulent manner based on

   other things that I saw him doing and evidence that people started bringing forward and

   we just you know as a news organization started publishing people’s testimony and

   presenting people’s evidence that indicated that Robert David Steele had a pattern and

   practice of committing fraud”.

          16.    The relationship between Goodman and Holmes ended in late December

   2017. On December 27, 2017, the “Hoax Wars” YouTube channel published a video

   entitled, “The Queen Tut Tapes #1: Trish Has Spent $8,000 Defending RDS

   Lawsuit”. During the video, Holmes announced that she had “left CSTT”.

   C.     Goodman’s False And Defamatory Statements in 2018 and 2019

          17.    Since December 25, 2017, Goodman has published false and defamatory

   statements about Plaintiffs in over thirty (30) more videos uploaded to YouTube,

   including the following:

                 a.      On February 13, 2018, Goodman published a video on YouTube

   entitled, “Kevin Shipp – CIA Whistleblower”. At 30:22 of the video, the guest (Kevin

   Shipp) states “that’s why whenever the Washington Post says they have sources and they

   won’t say who they are, its CIA disinformation without a doubt.” At 30:29, Goodman




                                             37
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 38 of 57 PageID# 3423




   states “well I certainly can’t immediately think of anyone like that who might be lying

   about things constantly and you know spreading disinformation”. Goodman’s statement

   is of and concerning Robert.      As Goodman makes this statement, he displays the

   following image on screen:




                 b.      On March 5, 2018, Goodman published a video on YouTube

   entitled, “Ole Dammegard & Cody Snodgres – False Flags Pattern Recognition from

   JFK to Parkland School Shooting”. At 10:42 of the video, Goodman states “there’s a

   lot of people who always question anytime we have someone come forward and say they

   used to work with the CIA, the tendency is to question that of course. We’ve seen

   buffoons like Robert David Steele, who people tell me actually did work for the CIA, but

   he seems to be running a number of frauds. I’ve pointed to evidence where he’s doing

   charity fraud. How do we know when someone’s being honest about their clandestine

   background versus remaining a part of clandestine operations, who might be trying to –

   and I’m not suggesting that you’re doing this [referring to the guests] – but someone like

   Robert David Steele who seems to be trying to infiltrate this truth-seeking community”.


                                              38
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 39 of 57 PageID# 3424




                 c.     On March 15, 2018, Goodman published a video on YouTube

   entitled, “Truth vs Lies”. At 27:35 of the video, Goodman states “Like Joe, when I tell

   you and the rest of the people in the crowdsource community that Robert David Steele is

   a fraud I say that because I have evidence that he’s committed charity fraud”. At 35:18,

   Goodman states “[a]m I lying Joe? Have I fabricated this information with the specific

   intent of defaming this robber who steals. This fraud [pointing at and referring to

   Robert].” Goodman forcibly points at the screen:




   Goodman continues the rant about Robert. He states “this tiny man who goes on the

   Internet and deliberately lies, okay. Robert David Steele is also fundamentally a fraud

   because he behaves in a consistently fraudulent way”. At 37:09, Goodman calls Robert a

   “lying miscreant”. At 39:16, Goodman states “I want evidence from Pro Publica to show

   that this guy’s a liar [points to Robert on screen in background] and you know the other

   thing that’s very interesting about that lawsuit Joe is the involvement of Susan Lutzke,




                                             39
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 40 of 57 PageID# 3425




   also a liar known as Queen Tut … Susan Lutzke sometimes she goes by Susan Holmes.

   On this program, she went by ‘Queen Tut’”.

                  d.        On April 17, 2018, Goodman published a video on YouTube

   entitled, “Tea Party in Teaneck Take Two”. At 37:30 of the video, Goodman states

   that “Robert David Steele came on my program. In the course of about an hour or two,

   our audience raised $15,000 for this charitable organization [Earth Intelligence Network]

   a 501c3, tax exempt charity. Now there’s a lot of laws that govern the operations of these

   501c3s … and in addition to being registered as a tax-exempt organization, these types of

   charities need to be specifically registered in each state they operate in. You can’t just go

   around soliciting funds in New York without being registered with the New York State

   Bureau of Charities”. At 45:23, Goodman states “I have evidence that this person’s

   501c3 organization is operating fraudulently in the state of New York. The lack of

   registration with the New York State Bureau of Charities indicates that the solicitation of

   two hundred and fifty thousand dollars in the state of New York over the Internet is

   felony charity fraud”.

                  e.        On May 9, 2018, Mr. Goodman tweeted the following statement:




                                                40
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 41 of 57 PageID# 3426




                  f.     Between May 17, 2018 and July 4, 2019, Goodman published

   another twenty (20)+ videos containing the same or similar false, derogatory,

   disparaging, defamatory and insulting statements, implications and insinuations about

   Plaintiffs, including accusations of “felony charity fraud”, tax fraud, “fraud”, “perjury”,

   commission of a “crime”, conduct that would subject Plaintiffs to “prison”,

   “perpetration” of “this dirty bomb hoax .. [that] is ultimately aimed at helping to take

   down President Trump”, conspiracy, “psychological operation[s]” to “co-opt” people,

   abuse of process, “lawfare”, “deceptive” operations, “persistent” lying (“he lied about

   being nominated for the Nobel Peace Prize”), see:

          https://www.youtube.com/watch?v=JaA33LEcCrI (May 17, 2018);

          https://www.youtube.com/watch?v=JbqmsY_7UDA (May 26, 2018);

          https://www.youtube.com/watch?v=LhmeaTU8T5E (June 7, 2018);

          https://www.youtube.com/watch?v=h1fFYuxcoCE (June 21, 2018);

          https://www.youtube.com/watch?v=TtAG7eBbpI4 (June 21, 2018);

          https://www.youtube.com/watch?v=HEx-AqtaXuU&frags=pl%2Cwn
          (June 27, 2018);

          https://www.youtube.com/watch?v=VUVT1hY_vas&frags=pl%2Cwn
          (June 30, 2018);

          https://www.youtube.com/watch?v=GeXeXPWui2g&frags=pl%2Cwn
          (July 24, 2018);

          https://www.youtube.com/watch?v=NYbMW2NZqU4&frags=pl%2Cwn
          (August 6, 2018);

          https://www.youtube.com/watch?v=agcQMe8gsmo&frags=pl%2Cwn
          (August 7, 2018);

          https://www.youtube.com/watch?v=N2uWG7moD7Q&frags=pl%2Cwn
          (August 20, 2018);




                                               41
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 42 of 57 PageID# 3427




          https://www.youtube.com/watch?v=rThDixbtnCI&frags=pl%2Cwn
          (August 21, 2018);

          https://www.youtube.com/watch?v=XgTwwAX4_1o&frags=pl%2Cwn
          (August 27, 2018);

          https://www.youtube.com/watch?v=sqVUiOsMB70 (September 14, 2018);

          https://www.youtube.com/watch?v=FFZKTGkoNE8 (December 1, 2018);

          https://www.youtube.com/watch?v=7GWkMxKH0FU (March 22, 2019);

          https://www.youtube.com/watch?v=iBteEdD66Jc (April 6, 2019);

          https://www.youtube.com/watch?v=WwyRPFhW-HE (April 30, 2019);9

          https://www.youtube.com/watch?v=aUeNLLWikiM (May 1, 2019);

          https://www.youtube.com/watch?v=77RZ09Jp46Y (May 12, 2019);

          https://www.youtube.com/watch?v=KC8E-AdKSM0 (July 4, 2019).

          18.    In order to broadly spread the defamation so as to maximize the harm to

   Plaintiffs, Goodman habitually republished his YouTube videos to his subscribers,

   followers and viewers on Twitter, Periscope, Patreon and other social media platforms.

          19.    Goodman, Negron and Holmes’s false and defamatory statements

   (detailed above) have devastated Robert and have destroyed the business of the Earth

   Intelligence Network. Goodman, Negron and Holmes’s statements cast aspersion on

   Plaintiffs’ honesty, prestige or standing in their field of business. Robert’s honor has

   been stolen. His name and reputation have been publicly impugned, across YouTube,



          9
                   This video interview with Holmes, published by Goodman on YouTube
   April 30, 2019, includes the following statement: “Susan Lutzke aka Susan Holmes aka
   Queen Tut is a horrible but frequent liar. She recently called me, revealing a long
   suspected conspiracy between her, D. George ‘Acton’ Sweigert and Robert David Steele
   … The sinister plans of these malicious social engineers are being revealed before our
   eyes as the fraudulent and vexatious lawsuit brought by Steele continues to crumble.”



                                              42
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 43 of 57 PageID# 3428




   Twitter, and permanently injured on and through Steemit. Robert has been attacked and

   discredited on every YouTube channel, where he was once popular, to the point that most

   hosts are not inviting Robert back. Those hosts that know Robert well have been forced

   to delete and ban hundreds of disparaging remarks by Goodman, Negron, Holmes and

   their agents and followers, or turn off comments altogether, which has hurt Robert and

   various communities that valued how Robert would engage within the comments section

   after each interview, often answering questions and providing links where the interested

   party could learn more. Plaintiffs have suffered both presumed and actual damages,

   including insult, including pain, embarrassment, humiliation, and mental suffering, injury

   to reputation, and out-of-pocket loss. At a financial level, Plaintiffs lost sponsors and

   were forced to refund donations because of Defendants’ false claims of “fraud”,

   “stealing”, “scam”, etc. Donations to the #UNRIG campaign prior to Goodman, Negron

   and Holmes’s defamation totaled over $29,200 per month and were trending higher.

   Because of Goodman, Negron and Holmes’s defamation and insulting words, monthly

   donations to Earth Intelligence Network’s business dwindled to around $200 by

   November 2017.

                            COUNT I – DEFAMATION PER SE

          20.    Plaintiffs restate paragraphs 1 through 19 of this Second Amended

   Complaint, and incorporate them herein by reference.

          21.     Goodman, Negron and Holmes published and republished to third-parties

   – including, without limitation, CSTT YouTube subscribers, Goodman’s followers on

   Twitter (@csthetruth) and Periscope, CSTT’s Facebook followers, and patrons of CSTT




                                              43
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 44 of 57 PageID# 3429




   on Patreon – numerous false factual statements, which are detailed verbatim above, of or

   concerning Plaintiffs.

            22.   Goodman, Negron and Holmes’s statements are false because Plaintiffs

   did not solicit charitable donations from persons in New York and did not commit charity

   fraud, knowingly or unknowingly, or fraud of any kind on any person, ever.            The

   representations on Robert’s website are truthful and accurate. Robert wrote the NATO

   Open Source Handbook. Robert was nominated for the Nobel Peace Prize. Plaintiffs did

   not ever steal or embezzle anything, including donations, from anyone.

            23.   Goodman’s publications and republications occurred without privilege of

   any kind.

            24.   Negron and Holmes’ published false and defamatory statements in

   furtherance of a joint scheme with Goodman to defame Plaintiffs. Goodman is liable for

   Negron and Holmes’s tortious acts. Pinkerton v. United States, 328 U.S. 640, 646-647

   (1946); id. McFarland v. McFarland, 684 F.Supp.2d 1073, 1085 (N.D. Iowa 2010); In re

   Orthopedic Bone Screw Products Liability Litigation, 1997 WL 186325, at * 17 (E.D. Pa.

   1997).

            25.   By publishing YouTube videos, tweets, retweets and other statements on

   the Internet and by soliciting comments from third-parties, Goodman, Negron and

   Holmes knew or should have known that their defamatory statements would be

   republished over and over by third-parties to Plaintiffs’ detriment. Republication by both

   identified subscribers, users, and patrons, and anonymous persons was the natural and

   probable consequence of Goodman, Negron and Holmes’s actions and was actually

   and/or presumptively authorized Goodman, Negron and Holmes. In addition to the




                                              44
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 45 of 57 PageID# 3430




   original publications, Goodman, Negron and Holmes are liable for the republication of

   the false and defamatory statements by third-parties under the doctrine announced by the

   Supreme Court of Virginia in Weaver v. Home Beneficial Co., 199 Va. 196, 200, 98

   S.E.2d 687 (1957) (“where the words declared on are slanderous per se their repetition by

   others is the natural and probable result of the original slander.”).

          26.     Goodman, Negron and Holmes’s false statements constitute defamation

   per se. The statements accuse and impute to Plaintiffs the commission of numerous

   crimes involving moral turpitude and for which Plaintiffs may be punished and

   imprisoned in a state or federal institution.        The statements impute to Plaintiffs an

   unfitness to perform the duties of an office or employment for profit, or the want of

   integrity in the discharge of the duties of such office or employment. Goodman, Negron

   and Holmes’s statements also prejudice Plaintiffs in their profession or trade.

          27.     Goodman, Negron and Holmes’s false statements have permanently and

   irreparably harmed Plaintiffs and their reputations.

          28.     Goodman, Negron and Holmes acted with actual malice and reckless

   disregard for the truth for the following reasons:

                  a.      Goodman, Negron and Holmes intentionally set out to destroy

   Plaintiffs’ reputation with falsehoods.      The false and defamatory statements in the

   YouTube videos, tweets, and retweets were published in retaliation and reprisal for

   Robert’s decision, following the dirty bomb hoax, to have nothing to do with Goodman

   or CSTT.

                  b.      Goodman, Negron and Holmes’s statements were knowingly false,

   with not a shred of supporting evidence. Goodman, Negron and Holmes unequivocally




                                                 45
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 46 of 57 PageID# 3431




   accused Plaintiffs of committing “felony charity fraud”, even though Goodman, Negron

   and Holmes did not know whether Plaintiffs had ever or could ever commit such a crime

   and in spite of the fact that no complaint had ever been made by any person, no charges

   had ever been brought, and no findings had ever been made by any Court or Tribunal that

   Plaintiffs had committed any crime. Moreover, from their constant review of Plaintiffs’

   websites, Goodman, Negron and Holmes knew that the Plaintiffs fulfilled every

   commitment made to donors. Every donor to #UNRIG, including Goodman and Holmes

   received a certificate as a Founding Citizen:




   Goodman, Negron and Holmes knew and acknowledged in videos that Plaintiffs (a)

   actively promoted the mission of #UNRIG and communicated with all donors; (b)

   accounted    for   every   penny    spent   in   a   budget   that   was   posted   online,

   https://www.unrig.net/budget-report/; (c) honored all requests for refunds of donations;

   (d) offered a free #UNRIG store and ideas for do-it-yourself merchandise, such as T-

   Shirts, posters, bumper stickers, and other items; (e) acquired and professionally wrapped

   an RV, and began a national tour of the Country in furtherance of the “Summer of Peace”


                                               46
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 47 of 57 PageID# 3432




   campaign; and (f) published and appeared in multiple video interviews to promote the

   #UNRIG campaign. Goodman’s own videos, including “UNRIG Cynthia McKinney”,

   demonstrate that he actively reviewed Plaintiffs’ websites and learned all about the

   #UNRIG campaign, including Plaintiffs’ use of a professionally-wrapped RV as part of

   the “Summer of Peace” tour.        Goodman’s videos feature screenshots of Plaintiffs’

   websites, e.g.:




   The #UNRIG campaign was fully disclosed in all material respects on the website

   www.unrig.net. Goodman knew that Plaintiffs were engaged in a legitimate full-time

   effort to unrig the system, “to restore integrity and truth to governance, with the informed

   will and wisdom of We the People at its heart”, and “to enjoy a transparent government

   by 2022, that operates with honesty, respecting our planet and the human spirit, so that

   we may create a healthy, prosperous America rooted in truth with peace as our shared

   condition”:




                                               47
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 48 of 57 PageID# 3433




   Despite their actual knowledge to the contrary, Goodman, Negron and Holmes published

   false and defamatory statements that #UNRIG was a “scam” and that Plaintiffs were

   defrauding and stealing from donors. Goodman, Negron and Holmes also intentionally

   ignored online evidence, such as General Kernan’s Preface to the NATO Open Source

   Handbook, that proved their statements about Robert were false.

                     c.   Goodman, Negron and Holmes chose to manufacture and publish

   false and scandalous statements and use unnecessarily strong and violent language,

   disproportionate to the occasion. Indeed, in multiple videos Goodman, Negron and

   Holmes expressed clear and convincing feelings of contempt, ill-will and animus towards

   the Plaintiffs.

                     d.   Goodman, Negron and Holmes made up facts out of whole cloth.

   They did not act in good faith because, in the total absence of evidence, they could not

   have had an honest belief in the truth of their statements about Plaintiffs.

                     e.   Goodman, Negron and Holmes reiterated, repeated and continue to

   republish their false defamatory statements, and enticed others to do so, out of a desire to

   hurt Plaintiffs and to permanently stigmatize and destroy the Plaintiffs.




                                                48
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 49 of 57 PageID# 3434




          29.     Goodman, Negron and Holmes lacked reasonable grounds for any belief

   in the truth of their statements and acted negligently in failing to determine the true facts.

          30.     As a direct result of Goodman, Negron and Holmes’s defamation,

   Plaintiffs each suffered substantial damage and loss, including, but not limited to,

   presumed damages and actual damages, loss or injury to business, pain and suffering,

   emotional distress and trauma, insult, anguish, stress and anxiety, public ridicule,

   humiliation, embarrassment, indignity, injury to reputation, prestige and standing, costs,

   expenses and out-of-pocket loss in the sum of $1,000,000 or such greater amount as is

   determined by the Jury.

                              COUNT II – INSULTING WORDS

          31.     Plaintiffs restate paragraphs 1 through 30 of this Second Amended

   Complaint, and incorporate them herein by reference.

          32.     Goodman and Holmes’s insulting words, in the context and under the

   circumstances in which they were produced, published, tweeted, retweeted, written and

   used, tend to violence and breach of the peace. Like any reasonable person, Robert was

   humiliated, disgusted, angered and provoked to violence by the insulting words.

          33.     Goodman and Holmes’s false and slanderous words are fighting words,

   which are actionable under § 8.01-45 of the Virginia Code (1950), as amended.

          34.     As a direct result of Goodman and Holmes’s insulting words, Plaintiffs

   each suffered substantial damage and loss, including, but not limited to, presumed

   damages and actual damages, loss or injury to business, pain and suffering, emotional

   distress and trauma, insult, anguish, stress and anxiety, public ridicule, humiliation,

   embarrassment, indignity, injury to reputation, prestige and standing, costs, expenses and




                                                 49
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 50 of 57 PageID# 3435




   out-of-pocket loss in the sum of $1,000,000 or such greater amount as is determined by

   the Jury.

                          COUNT III – BUSINESS CONSPIRACY

          35.     Plaintiffs restate paragraphs 1 through 34 of this Second Amended

   Complaint, and incorporate them herein by reference.

          36.     Beginning in June 2017 and continuing through December 25, 2017,

   Goodman, Negron and Holmes combined, associated, agreed or acted in concert together

   and with others, including Scott Creighton, for the express purpose of injuring the Earth

   Intelligence Network and #UNRIG in its business and reputation through the publication

   and republication of false and defamatory statements. In furtherance of the conspiracy

   and preconceived joint plan, Goodman, Negron and Holmes orchestrated a scheme the

   unlawful purpose of which was to defame Robert and #UNRIG and destroy their

   reputations and business. Acting in concert, Goodman, Negron and Holmes utilized

   email, text messages, the Internet and various social media properties, including

   YouTube, Twitter, Facebook, and Patreon, to publish, republish and spread the

   defamation and character assassination.

          37.     Goodman, Negron and Holmes acted intentionally, purposefully, without

   lawful justification, and with the express knowledge that they were injuring the #UNRIG

   campaign and Earth Intelligence Network.

          38.     Goodman, Negron and Holmes’s actions constitute a business conspiracy

   in violation of § 18.2-499 of the Code.

          39.     As a direct result of Goodman, Negron and Holmes’s misconduct, Earth

   Intelligence Network suffered damage and loss, including, but not limited to, injury to its




                                               50
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 51 of 57 PageID# 3436




   business, property loss, injury to its trade and professional reputation, loss of prestige and

   standing, attorney’s fees, court costs, and other damages in the sum of $1,000,000.00 or

   such greater amount as is determined by the Jury.

          40.     In accordance with § 18.2-500 of the Virginia Code, Earth Intelligence

   Network seeks three-fold the damages by it sustained as determined by the Jury.

                       COUNT IV – COMMON LAW CONSPIRACY

          41.     Plaintiffs restate paragraphs 1 through 40 of this Second Amended

   Complaint, and incorporate them herein by reference.

          42.     Goodman, Negron and Holmes’s actions, detailed above, constitute a

   conspiracy at common law.

          43.     As a direct result of Goodman, Negron and Holmes’s willful misconduct,

   Plaintiffs suffered presumed and actual damage and loss, including, but not limited to,

   injury to business, property loss, injury to professional and personal reputations, loss of

   prestige and standing, insult, humiliation, embarrassment, pain and mental suffering,

   court costs, and other damages in the sum of $1,000,000.00 or such greater amount as is

   determined by the Jury.

       COUNT V – UNAUTHORIZED USE OF NAME AND PICTURE (§ 8.01-40)

          44.     Plaintiffs restate paragraphs 1 through 43 of this Second Amended

   Complaint, and incorporate them herein by reference.

          45.     Between 2017 and the present, Goodman knowingly used Robert’s name

   and picture without having first obtained Robert’s written consent for advertising

   purposes and for purposes of trade. Throughout his video productions, Goodman uses

   Robert’s name and picture to generate business for CSTT (i.e., merchandise sales,




                                                51
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 52 of 57 PageID# 3437




   donations, increased subscribership, and monetization of CSTT’s YouTube Channel). In

   each video, Goodman solicits financial contributions and subscriptions.

          46.    Robert was never asked and never consented to Goodman’s use of his

   name or picture for any reason.

          47.    On November 27, 2017, for instance, Goodman published a video on

   YouTube entitled, “Deep State Dunces Attack George Webb and CSTT – Bitcoin

   Challenge Response”.      The video opens with the following insulting picture and

   words:10




          10
                   The other persons depicted in the picture are Manuel Chavez (the pig) and
   Dave Acton (in the straight-jacket). Dave Acton a/k/a David Sweigert is the brother of
   George Webb. “George Webb” is an individual who appears with Goodman and Negron
   in several of the videos at issue in this action.


                                              52
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 53 of 57 PageID# 3438




   At 14:20 of the video, Goodman reveals that “Red Bubble11 is the website that all the

   Crowdsource the Truth merchandise is available on … and all the deep state idiots,

   everybody’s favorite real idiot who is mounting a fake lawsuit”. At 14:45 of the video,

   Goodman goes on a verbal tirade in which he claims that it is his First Amendment right

   to “express my opinion that a Robber Who Steals is a [sic] IDIOT, such a dummy, such a

   loser, and you know what, losers lose, that’s what they do.” The Deep State Dunces

   video shows Goodman and CSTT using Robert’s picture on t-shirts:




   Goodman and CSTT were and are selling coffee mugs with Robert’s picture on them,

   e.g.:




           11
                 “Red Bubble” is a website that advertises for sale products that are
   designed by “independent artists”. CSTT advertises and sells its merchandise through
   Red Bubble.


                                             53
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 54 of 57 PageID# 3439




   [https://www.redbubble.com/i/mug/Unrig-on-Fire-by-csthetruth/28266904.9Q0AD].

          48.    Goodman knowingly misappropriated Robert’s name and picture.          He

   created the memes and designed for the t-shirts and mugs. He supplied descriptive

   language to be included on the Redbubble website (e.g., the phrase “The fraudulent

   efforts of the Robber David who Steals are going up in flames”), search terms and

   instructed Redbubble to code its website to tag Robert’s name in searches, see, e.g.,

   https://www.redbubble.com/shop/robert+david+steele;      https://www.redbubble.com/i/t-

   shirt/Unrig-on-Fire-by-csthetruth/28266904.0S66D.

          49.    Goodman’s misappropriation continues to this very day.         Goodman

   continues to sell merchandise featuring Robert’s name and picture.

          50.    Goodman knowingly used Robert’s name and picture in violation of §

   8.01-40 of the Code.

          51.    Robert suffered damages resulting from Goodman’s unlawful use of

   Robert’s name and picture. He seeks disgorgement of all income received by Goodman

   from or as a result of Goodman’s unlawful use, punitive damages in the maximum

   amount allowed by law, attorney’s fees, and costs.


                                              54
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 55 of 57 PageID# 3440




          52.    In addition to money damages, Robert requests the Court to permanently

   enjoin and order Goodman to (a) cease and desist from any further use of Robert’s name

   and/or picture for advertising or trade purposes, (b) remove or cause to be removed from

   the Internet and social media, including YouTube, Twitter, and Patreon, all merchandise

   and products, videos, tweets, retweets, blogs and posts that contain Robert’s name and

   picture.

          53.    Monetary damages will not provide an adequate remedy for Robert

   because, in the event Goodman continues to use Robert’s name and picture in trade,

   Robert would be required to bring a succession of lawsuits to deter Goodman from

   continuing to violate the law.    Monetary damages may not effectively deter either

   “judgment proof” or wealthy defendants.

          54.    In light of the balance of the hardships between Robert and Goodman,

   remedy in equity is warranted because Goodman remains able to produce videos and sell

   merchandise that does not contain Robert’s name or picture.

          55.    Public interest would be served by an injunction narrowly tailored to

   prohibit the use of Robert’s name, picture or likeness in videos and on merchandise sold

   by Goodman or CSTT. Such an injunction protects the important interest in a person’s

   name and picture and does not infringe on any right or interest of Goodman.

          56.    Because Goodman has engaged in repeated unlawful acts and his use of

   Robert’s name and picture threatens to continue in the future, Goodman should be

   permanently restrained and enjoined from any further use of Robert’s name or picture.




                                              55
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 56 of 57 PageID# 3441




          Plaintiffs allege the foregoing based upon personal knowledge, public statements

   of others, and records in their possession. Plaintiffs believe that substantial additional

   evidentiary support, which is in the exclusive possession of Goodman, Negron, Holmes

   and their agents and other third-parties, will exist for the allegations and claims set forth

   above after a reasonable opportunity for discovery.

          Plaintiffs reserve the right to amend this Complaint upon discovery of additional

   instances of Goodman’s defamation and wrongdoing.



                      CONCLUSION AND REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request the Court to enter Judgment against

   Goodman as follows:

          A.      Compensatory damages in the sum of $1,000,000.00;

          B.      Three-fold Damages in accordance with § 18.2-500 of the Virginia Code

   in the total sum of $3,000,000.00;

          C.      Punitive damages in the amount of $350,000.00 or the maximum amount

   allowed by law;

          D.      Prejudgment interest at the maximum rate allowed by law from;

          E.      Postjudgment interest at the rate of six percent (6%) per annum until paid;

          F.      Attorney’s Fees and Costs;

          G.      Such other relief as is just and proper.



                              TRIAL BY JURY IS DEMANDED




                                                56
Case 3:17-cv-00601-MHL Document 216 Filed 09/24/20 Page 57 of 57 PageID# 3442




   DATED:         September 24, 2020



                                 ROBERT DAVID STEELE
                                 EARTH INTELLIGENCE NETWORK



                                 By:    /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs




                               CERTIFICATE OF SERVICE

          I hereby certify that on September 24, 2020 a copy of the foregoing was filed

   electronically using the Court’s CM/ECF system, which will send notice of electronic

   filing to counsel of record and all interested parties receiving notices via CM/ECF. I also

   certify that a copy of this pleading was emailed in PDF to Defendant, Goodman.




                                 By:    /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs


                                               57
